Citation Nr: 0406548	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability 
manifested by thoracic spine pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982 
and from January 1986 to December 1995.  

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), in which the veteran was denied 
entitlement to service-connection for a thoracic spine 
disability.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence does not establish the veteran 
suffers from a current disability of the thoracic spine.


CONCLUSION OF LAW

A disability manifested by thoracic spine pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court also held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  VA believes that 
this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  

In the present case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  Without 
addressing the merits of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The RO notified the veteran of the information necessary to 
substantiate his claim by means of the discussions in the 
May 1996 rating decision; June 1997 statement of the case 
(SOC); a letter dated in December 1997; December 1998 
supplemental statement of the case (SSOC); and a VCAA notice 
letter dated in November 2002, sent in connection with the 
veteran's claim for entitlement to service connection for 
lumbar disc disease with spondylolysis.  This letter 
discussed the evidence the RO would obtain and the 
information and evidence the veteran should provide.  It 
also requested the veteran to notify the RO of any 
additional information he wanted it to obtain.  The Board 
finds that collectively, these documents fully satisfy the 
requirements of the VCAA, Pelegrini, supra, and Quartuccio, 
supra.  

The RO further satisfied its duty to assist the veteran by 
obtaining his available VA medical records, providing him 
with a VA examination, and sending him authorization and 
release forms to complete and return for the purpose of 
obtaining any additional medical treatment records.  The RO 
also scheduled hearings for the veteran.  However, the 
veteran cancelled the hearing scheduled in December 1999 and 
failed to appear for the hearing scheduled in June 2003.  

Finally, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of 
this appeal.  In his Form 646, the veteran's representative 
requested that the VA provide the veteran with an orthopedic 
examination.  However, the Board notes that neither the 
veteran nor his representative has identified or produced 
any medical evidence, which shows the veteran suffers from a 
current disability involving his thoracic spine.  

Based on its review, the Board concludes that there is no 
reasonable possibility that the return of the claim to the 
RO for further efforts to assist would raise any reasonable 
possibility of substantiating the veteran's claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran, therefore, is not prejudiced by appellate review 
and the Board can issue a final decision.  


II.  Legal Criteria/Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence that supports the claim; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Sanchez-
Benitez, supra.  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with a continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In 
addition, evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Id. at 
495-97.  In order to establish a chronic disease in service, 
the evidence must show a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b) (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent, with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  
Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran filed a claim for service 
connection for a disability manifested by thoracic spine 
pain in March 1996.

According to the veteran's service medical records, he 
complained of and was treated for thoracic spine pain 
beginning in December 1988.  Additional treatment records, 
dated in January 1989, December 1992, August 1992 and 
February 1994, also show treatment for thoracic spine pain.  
Treatment reports dated in May 1994 note "chronic thoracic 
pain and mild degenerative disc disease."  They also 
indicate the veteran was referred to physical therapy.  
Nevertheless, medical treatment records dated in May 1994 
and June 1994 indicate no obvious abnormalities of the 
veteran's back and contain no clinical findings of a 
thoracic spine disorder.  A physical therapy progress report 
dated in May 1994 includes diagnoses of thoracic pain and 
degenerative disc disease.  However, this report also 
indicates the veteran's orthopedic evaluation and bone scan 
were negative.

Treatment reports dated in June 1996, December 1996 and June 
1997, following separation from service, also indicate the 
veteran was treated for back pain.  Nevertheless, they are 
negative for clinical findings of a thoracic spine 
disability.

In April 1996, the veteran underwent a Compensation and 
Pension (C&P) examination.  The report of this examination 
report shows the veteran's thoracic spine to be "normal."  
Specifically, X-rays of the veteran's thoracic spine did not 
reveal any abnormalities: 

Vertebrae of the thoracic spine are of normal 
height and density.  The intervertebral disk 
spaces are well preserved.  The posterior 
elements appear intact.  There is no evidence 
of fracture, dislocation or developmental 
defects.  Impressions [are] negative for 
thoracic spine.  

The physical examination also failed to reveal any 
abnormalities of the veteran's spine: 

		[T]he upper back failed to reveal any 
abnormalities.  
		There is no tenderness to touch.  There is no soft 
tissue 
		swelling or muscle spasticity.  He complains of 
pain 
		located in between the shoulder blades at the 
level of the 
		thoracic spine.  

Based upon his examination of the veteran, including a 
review of the X-rays of the veteran's spine, the VA examiner 
diagnosed him with "upper back pain."

The veteran contends that he suffers from a disability that 
is manifested by thoracic spine pain, incurred during his 
service.  However, the veteran's service medical records do 
not contain any clinical findings of a thoracic spine 
disability.  Similarly, the veteran's outpatient treatment 
reports, as well as the VA examination report in April 1996, 
show his thoracic spine to be normal.  The medical evidence 
establishes that the veteran has been treated since December 
1988 for complaints of thoracic spine pain.  However, there 
is no current diagnosis of a thoracic spine disability and 
no objective findings to account for the complaints of pain.

The Board notes that a layperson is competent to provide 
evidence of the occurrence of observable symptoms during and 
following service.  Nevertheless, a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause. Espiritu, supra.  In the present case, the veteran's 
complaints of pain have not been supported by clinical 
findings or a diagnosis.  Without a finding of pathology to 
which his back pain can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("In the absence of proof of a present disability, there 
can be no valid claim.")

The Board has carefully reviewed the veteran's service 
medical records, VA outpatient treatment reports as well as 
the arguments advanced by the veteran and his 
representative.  While the medical evidence shows the 
veteran was treated for complaints of thoracic spine pain, 
there is no medical evidence that shows the veteran suffers 
from a current disability.  Because there is no competent 
evidence to support the veteran's lay assertions that he has 
a back disorder due to injury or disease incurred in 
service, the Board, finds the probative value of his 
statements concerning the cause of his claimed disability is 
outweighed by the complete lack of medical evidence of a 
back disorder.

Accordingly, the preponderance of the evidence is against 
the veteran's claim that he suffers from a current thoracic 
spine disability related to military service.  In reaching 
this conclusion, the Board acknowledges that all doubt is to 
be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  Nevertheless, because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

Service connection for a disability manifested by thoracic 
spine pain is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



